Citation Nr: 1706828	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right hip shell fragment wound residuals with a retained foreign body and degenerative joint disease.

2.  Entitlement to a compensable disability evaluation for the Veteran's right hip shell fragment wound residuals with a retained foreign body, degenerative joint disease, and limitation of extension of the right thigh.

3.  Entitlement to an initial compensable disability evaluation for the Veteran's right anterior leg shell fragment wound residuals with Muscle Group XII injury.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left hip shell fragment wound residuals with a retained foreign body and degenerative arthritis.

5.  Entitlement to a compensable disability evaluation for the Veteran's left hip shell fragment wound residuals with a retained foreign body, degenerative joint disease, and limitation of extension of the left thigh.

6.  Entitlement to a compensable disability evaluation for the Veteran's left leg shell fragment wound residuals with Muscle Group XIV injury for the period prior to April 29, 2014.

7.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left leg shell fragment wound residuals with Muscle Group XIV injury for the period on and after April 29, 2014.

8.  Entitlement to a disability evaluation for the Veteran' left upper third anterior shell fragment wound with scar residuals for the period prior to June 21, 2012.

9.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left upper third anterior thigh shell fragment wound scar residuals for the period on and after June 21, 2012.

10.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter arose before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this case in August 2016 for further evidentiary development.

All issues other than the issue of entitlement to service connection for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For purposes of TDIU calculations, the Veteran is in receipt of service-connection for, among other service-connected conditions, diabetes mellitus type II (rated as 20 percent disabling); and peripheral neuropathy of the upper and bottom right and left sides, related to diabetes mellitus (all four rated as 10 percent disabling).  From July 29, 2010, the Veteran's combined rating for all disabilities was 70 percent; 80 percent from June 21, 2012, and 90 percent from August 14, 2014.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran is precluded by reason of his service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (b); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities-particularly his residuals of a gunshot wound; diabetes mellitus; and peripheral neuropathy-render him unable to secure or follow a substantially gainful occupation.  For the reasons that follow, the Board finds that a TDIU is warranted.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of 40 percent in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(b).  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is in receipt of service-connection for, among other service-connected conditions, diabetes mellitus type II (rated as 20 percent disabling); and peripheral neuropathy of the upper and bottom right and left sides, related to diabetes mellitus (all four rated as 10 percent disabling).  Since 2007, the Veteran has been service connected for residuals of gunshot wounds in his hips and legs.  From July 29, 2010, the Veteran's combined rating for all disabilities was 70 percent; 80 percent from June 21, 2012, and 90 percent from August 14, 2014.

The record demonstrates that the Veteran attended high school for four years and received between zero and two years of college (the Veteran's responses differed in his numerous applications for TDIU).  From 1992 until 2007, the Veteran's sole means of employment was as a grocery store manager.  In August 2007, the Veteran's physician submitted a statement, explaining that the Veteran's inability to maintain employment stemmed from, among other conditions, his chronic bilateral leg pain from the residuals of a gunshot wound.

In June 2009, the Veteran's co-workers submitted numerous statements attesting to the Veteran's inability to continue employment, as he was "doubled" over in pain due to the residuals of his gun-shot wounds and walked with a severe limp.  The co-workers attested to the fact that as the day went on, the Veteran became more and more unable to continue his duties due to his increasing limp and inability to ambulate.  In a June 2009 statement, the Veteran explained he had to give up his job due to his severe medical conditions.

In December 2009, a Compensation and Pension (C&P) examiner determined the Veteran was unemployable due to his service-connected conditions and non-service connected conditions.  The examiner believed the Veteran's service-connected conditions prevented the Veteran from obtaining active labor, and his non-service connected conditions prevented the Veteran from obtaining sedentary employment.  That same month, the Veteran explained that on a day-to-day basis, his medical conditions prevented him from accomplishing tasks more than was apparent at his C&P examinations.  The Veteran averred, for example, that he was unable to walk more than 100 yards due to his neuropathy and shortness of breath caused by diabetes and his chronic leg and hip pain caused by residuals of his gunshot wounds.

In December 2010, a C&P examiner opined that the Veteran's non-service connected bladder cancer and peripheral vascular disease predominantly prevented him from obtaining any employment.  The Veteran's service-connected diseases prevented him from obtaining labor-intensive employment.

In April 2014, the Veteran's physician provided an assessment of the Veteran.  The physician concluded the Veteran was unable to walk more than 50 yards, with his limp increasing the more he walked.  The examiner concluded the Veteran was unable to resume employment.

In May 2015, the Veteran explained that his diabetes mellitus, neuropathy, and residuals of gunshot wounds prevented him from maintaining gainful employment, as he was unable to stand for eight to twelve hours a time, as required for his job as grocery store manager.

The Board finds that the Veteran's occupational background, his employment background, medical history, and lay testimony demonstrate that he is unemployable.  The statements from the Veteran's former colleagues indicated the Veteran was unable to continue at the only job he had maintained since leaving active service; the statements from the VA C&P examiners agreed the Veteran was unable to maintain any employment but sedentary, yet the Veteran's educational and occupational background, as well as age, demonstrate he would most likely be prevented from obtaining such employment.  It would be difficult, for example, for an individual older than 65 who had spent his career working as a grocery store manager to transition to a secretarial or administrative assistant position.

As the evidence is at least in equipoise that the Veteran's service-connected disabilities preclude him from realistically obtaining and maintaining any form of gainful employment.  Consequently, a TDIU rating will be granted.


ORDER

Entitlement to a TDIU rating is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Veteran contends that he is entitled to increased ratings for his service-connected conditions pertaining to residuals of a gunshot wounds.  For the following reasons, the Board finds remands are necessary for the remaining claimed conditions.

Throughout the period on appeal, the VA has provided the Veteran with two C&P examinations pertaining to his residuals of a gunshot wounds.  Following each examination, however, the Veteran complained to the RO that the examiner provided him with a cursory ten-minute examination that measured his range of motion while sitting in a chair and did not adequately address his true physical limitations.  The examiner, the Veteran stated, never measured his standing or active range of motion or observed him walking and completing normal daily tasks.

Given the Veteran's complaints with the examinations, and given the discrepancies between what the examiners determined and what the Veteran's personal statements and statements from colleagues explain are the Veteran's abilities, new examinations are in order.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examinations to determine the nature and severity of his residuals of a gunshot wounds in his thighs, hips, and leg muscles.

***The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

***The examiner is particularly asked to discuss the Veteran's problems with him-specifically how many yards he is able to walk; his range of motion when standing and in active exercise-and provide, as best as possible, a medical assessment of the Veteran's abilities pertaining to what the Veteran believes are his most pertinent difficulties.

***The examiner is asked to elicit from the Veteran a thorough description of the Veteran's complaints and contentions for the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


